Citation Nr: 9933835	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a timely appeal was filed from the April 8, 1995 
rating decision in which the regional office (RO) denied an 
increased rating for bilateral trench foot, denied service 
connection for tinnitus and osteoarthritis of the right knee, 
and determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a left knee disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for osteoarthritis of 
the right knee.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

5.  Entitlement to an increased rating for bilateral trench 
foot, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision in which 
the RO denied an increased rating for bilateral trench foot, 
denied service connection for tinnitus and osteoarthritis of 
the right knee, and determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for a left knee disorder.  The veteran has 
also appealed a determination by the RO that he did not filed 
a timely substantive appeal to perfect his appeal from the 
RO's April 1975 rating decision.  As the Board has determined 
that the veteran did file a timely appeal, the issues are as 
stated on the first page of this decision.

The claim for an increased rating for bilateral trench foot 
is the subject of the remand part of this decision.


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied an 
increased rating for bilateral trench foot, denied service 
connection for tinnitus and osteoarthritis of the right knee, 
and determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a left knee disorder.

2. In August 1995, the veteran filed a notice of disagreement 
with the RO's April 1995 rating decision.

3.  In October 1995, the veteran was provided a statement of 
the case addressing the issues decided in the April 1995 
rating decision.  

4.  In January 1996, the RO received a written transcript of 
a December 1995 hearing in which the veteran and his 
representative identified the issues on appeal and made 
assertions concerning errors of law and fact pertaining to 
such issues.

5.  The record does not contain competent evidence of a nexus 
between a current tinnitus disability and injury or disease 
during the veteran's active service.  

6.  The record does not contain competent evidence of a nexus 
between a current osteoarthritis of the right knee disability 
and injury or disease during the veteran's active service.  

7.  In a June 1988 rating decision, which the veteran did not 
appeal, the RO denied entitlement to service connection for a 
left knee disorder.

8.  Since the RO's June 1988 disallowance of the claim of 
entitlement to service connection for a left knee disorder, 
the veteran has not submitted new evidence which is probative 
of whether he incurred a left knee disorder as a result of an 
injury or disease during his active military service.


CONCLUSIONS OF LAW

1.  The veteran filed a timely and adequate substantive 
appeal concerning the issues in the April 1995 rating 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.302, 20.303 (1999).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 U.S.C.A. § 3.303 (1999).

3.  The claim of entitlement to service connection for 
osteoarthritis of the right knee is not well grounded.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5107 (West 
1991); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (1999).

4.  The RO's June 1988 rating decision which denied 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

5.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Appeal

Appellate review of a regional office (RO) decision is 
initiated by a notice of disagreement (NOD) and "completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."  38 U.S.C.A. § 7105(a) (West 1991).  An 
appeal consists of a timely filed NOD in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1999).  An NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1999).  A substantive 
appeal consists of a properly completed Department of 
Veterans Affairs (VA) Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999). 

In April 1995, the RO informed the appellant that it had 
denied his claim for service connection for osteoarthritis of 
the right knee, tinnitus, and left knee disability, and 
denied an increased rating for bilateral trench foot.  The 
veteran filed a NOD with the RO's decision in August 1995.  
In October 1995, he was provided a SOC which addressed all of 
the issues decided by the April 1995 rating decision.  The 
veteran and his representative appeared at a hearing at the 
RO in December 1995.  The assertions made at the hearing were 
transcribed and filed with the RO in January 1996.  The 
hearing transcript clearly identifies the issues on appeal 
and contains assertions of errors of law or fact associated 
with such issues.  The verbal arguments made at the hearing 
were reduced to writing in the transcript, and, thus, may be 
considered a timely and adequate substantive apeal.  Cf.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript).  Therefore, the Board concludes that the veteran 
has filed a timely and adequate substantive appeal concerning 
all of the issues identified on the first page of this 
decision.

II.  Service Connection for Tinnitus and Osteoarthritis of 
the Right Knee

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
tinnitus and right knee osteoarthritis are not well grounded.  
Although the RO did not specifically state that it denied the 
rigth knee claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection for right knee osteoarthritis on 
the merits, the Board concludes that denying the claim 
because the claim is not well grounded is not prejudicial to 
the appellant, as the appellant's arguments concerning the 
merits of the claim included, at least by inference, the 
argument that sufficient evidence to establish a well-
grounded claim is of record.  Therefore, the Board finds that 
it is not necessary to remand the matter for the issuance of 
a supplemental statement of the case concerning whether or 
not the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in April 1995, and in the SOC.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claims well-grounded.

A.  Tinnitus

The veteran contends that he incurred tinnitus during his 
service as a result of exposure to artillery noise and other 
noise related to operation of tanks and armored vehicles.  
His service personnel records confirm that he was a commander 
of an armored infantry unit and served in the European 
theater of operations during World War II.  His service 
medical records also indicate that he was exposed to 
artillery noise.

The veteran testified in December 1995 that he developed 
ringing in his ears immediately after the first time he was 
exposed to cannon fire in a tank.  Later he transferred to an 
armored infantry unit but continued to have exposure to tank 
noise and artillery noise.  He stated that he has had 
continuous ringing in his ears since his first exposure to 
artillery noise.  He testified that the first time he sought 
an evaluation for a hearing problem was three or four years 
prior to the December 1995 hearing.  He acknowledged that he 
had also been exposed to gun noise after his service while 
duck hunting.  The veteran testified in July 1997 that he was 
exposed to the noise of hundreds of rounds of artillery fire 
without wearing hearing protection equipment.  He was also 
exposed to small weapons noise without hearing protection.  
According to the veteran's testimony, he did not seek any 
treatment for tinnitus during his service, as he was told 
that the symptoms of ringing ears were just part of his job 
as a tank commander.

Recently developed medical evidence indicates that the 
veteran has hearing loss and tinnitus.  The report of a March 
1996 VA examination contains a diagnosis of bilateral, high 
frequency sensorineural hearing loss.  The same report 
indicates that the veteran had bilateral constant tinnitus.  
He described the tinnitus as a loud, mid-pitched ringing.  
The reported date of onset was in 1943.  The circumstances of 
onset was heavy noise exposure.

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment of a hearing 
disorder or tinnitus.  His hearing was reported to be normal 
at the time of a physical examination for separation from 
service.

The veteran is competent to testify about the symptoms he 
experienced during his active service, about the continuity 
of such symptoms, and about his current symptoms.  The record 
contains medical evidence that he has current disability from 
tinnitus.  However, the third element of the Caluza analysis 
is not satisfied.  There is no competent medical evidence 
which indicates that the veteran's current disability from 
tinnitus is related to a disease or injury he incurred during 
his active military service.  Because it would not 
necessarily follow that there is a relationship between any 
present disability and the continuity of symptomatology 
demonstrated, medical evidence is required to demonstrate 
such a relationship unless such a relationship is one as to 
which a lay person's observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  In the absence of 
evidence that the veteran has the expertise to render 
opinions about medical causation, his own assertions that his 
current disability from tinnitus was caused by in-service 
noise exposure are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the 
history of in-service onset provided by the veteran, and 
recited in the March 1996 VA examination report without 
further medical comment by the examiner, does not constitute 
the medical evidence of nexus which is required to support a 
well-grounded claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The Board finds that the record contains no competent medical 
evidence or opinion that the veteran's current disability 
from tinnitus is related to any disease or injury during his 
active military service.  Therefore, the Board concludes that 
the claim for service connection for tinnitus is not well 
grounded.

B.  Right Knee Osteoarthritis

The veteran has current disability from arthritis of the 
right knee.  A diagnosis of osteoarthritis of the right knee 
is noted in a VA outpatient treatment record dated in 
November 1994.  X-rays taken in December 1994 confirmed that 
diagnosis.  X-rays taken in February 1996 were interpreted as 
showing generalized osteoporosis of the bony structures of 
the right knee and degenerative joint disease.

Service medical records are devoid of any indication that the 
veteran had complaints, diagnoses, or treatment of a right 
knee disorder.  At the time of his physical examination for 
separation from service, an examiner reported that the 
veteran's joints were normal.  The veteran has not asserted, 
in his testimony or otherwise, that he had treatment for a 
knee disorder during his active military service.  During his 
testimony in December 1995, he denied having sustained any 
knee injuries during his active service.  He also testified 
that he had not had treatment for a knee disorder before 
1966.  However, it is the veteran's contention that his knee 
disorders are the result of the marching he did during his 
service.  He testified that a doctor told him that he had 
worn his knees out as a result of such marching.

As noted above, it does not appear from the record that the 
veteran has the expertise to render opinions about medical 
causation.  Therefore, his own assertions about the cause of 
the osteoarthritis of his right knee are afforded no 
probative weight.  See Espiritu, supra.  The veteran's 
assertions about what he was told by a physician in 1966 are 
too attenuated and inherently unreliable to constitute the 
medical evidence required to support a well-grounded claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds that the record contains no competent medical 
evidence or opinion that the veteran's current disability 
from osteoarthritis of the right knee is related to any 
disease or injury during his active military service.  
Therefore, the Board concludes that the claim for service 
connection for right knee osteoarthritis is not well 
grounded.

III.  New and Material Evidence for Service Connection of a 
Left Knee Disorder

The RO disallowed the veteran's claim of entitlement to 
service connection for a left knee disorder in a June 1988 
rating decision.  The veteran did not appeal that decision, 
which is now final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (1999).  The claim can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  The new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, rather 
than since the time that the claim was last disallowed on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996) (a 
decision by an RO refusing, because of a lack of new and 
material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is a "disallowance" of a claim).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If new and material 
evidence has not been submitted, the Board does not need to 
address the merits of the claims.  Sanchez v. Derwinski, 2 
Vet. App. 330 (1992).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself on in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hog v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

At the time of the RO's June 1988 denial of the claim, the 
evidence in the record consisted of service medical records 
and reports of VA examinations conducted in August 1948 and 
May 1956.  Service medical records contain no indication that 
the veteran had complaints, diagnoses, or treatment of a left 
knee disorder.  In a report of a physical examination 
conducted near the time of the veteran's separation from 
service, an examiner indicated that the veteran's bones, 
joints and muscles were normal.

During the VA examinations in August 1948 and May 1956, the 
veteran's subjective complaints did not pertain to his left 
knee.  No clinical findings or diagnosis of a left knee 
disorder were reported.

In denying service connection for a left knee disorder in 
June 1988, the RO's rating board reasoned that the evidence 
did not show that such a disorder was related to the 
veteran's military service.

The evidence received since the June 1988 rating decision 
consists of records of VA hospital and outpatient treatment, 
reports of VA examinations, and transcripts of testimony 
given by the veteran at several hearings.

The veteran testified in December 1995 that he first had 
treatment for a knee disorder in 1966.  In that year, he had 
knee surgery.  He also testified that the physician who 
treated him told him that his knee had worn out due to 
excessive walking.  He stated that he had had a total left 
knee replacement.

Reports of VA examinations conducted in February and March 
1996 do not contain clinical findings or diagnoses pertinent 
to the veteran's left knee.  Such reports contain no evidence 
or opinion concerning whether a left knee disorder is related 
to the veteran's active military service.

X-rays of the left knee taken in February 1996 showed a total 
prosthesis which appeared adequately positioned and secured.  
The Board has reviewed the more recently dated records of VA 
outpatient and hospital treatment.  Such records contain no 
indication that the onset of the veteran's left knee disorder 
was during his active service or that his current left knee 
disability is otherwise related to any disease or injury he 
incurred during such service.

The only evidence received since the RO's June 1988 
disallowance of the claim for service connection for a left 
knee disorder which remotely suggests that the disorder is 
somehow related to the veteran's active service is the 
veteran's testimony concerning what he was told by a doctor 
many years ago.  The veteran's assertions concerning what he 
was told by a physician about the cause of his knee disorders 
is not afforded the presumption of credibility otherwise 
afforded new evidence.  See Robinette, supra.

The Board finds that since the June 1988 rating decision, the 
veteran has not submitted new evidence which is probative of 
whether he incurred a left knee disorder as a result of an 
injury or disease he incurred during his active military 
service.  He has presented no credible evidence that bears 
directly and substantially on the issue and which requires 
consideration in order to fairly decide the merits of the 
claim.  The Board concludes that the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.


ORDER

Service connection for tinnitus and right knee osteoarthritis 
is denied.

The claim for service connection for a left knee disorder is 
not reopened.


REMAND

Effective January 12, 1998, and August 13, 1998, the 
regulations concerning the evaluation of cold injuries -- 
Diagnostic Code 7122 -- were revised.  See 62 Fed. Reg. 65207 
(1998) and 63 Fed. Reg. 37778 (1998).  In particular, the 
rating schedule now provides for separate ratings for 
separate parts affected by cold injuries.  The April 1998 
supplemental statement of the case does not indicate that the 
veteran's disability from bilateral trench foot has been 
evaluated by the RO utilizing the revised regulations.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (when 
there has been a change in an applicable stature or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so).

Furthermore, the Board notes that the VA examiner who 
conducted the February 1996 examination of the veteran's feet 
diagnosed peripheral vascular disease and requested 
peripheral vascular studies.  The results of such studies are 
not contained in the claims folder.  The Board is of the 
opinion that another VA circulatory examination is necessary 
to properly evaluated the veteran's symptoms in the context 
of the revised regulations.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should afford the veteran an 
examination to determine the nature and 
degree of disability due to service-
connected bilateral trench foot.  The 
claims folder should be reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be conducted.  
The results of such tests and studies 
should be included in the claims folder.

2.  The RO should reevaluate the 
veteran's bilateral trench foot, 
considering which criteria are more 
favorable and using the criteria that are 
most favorable to the veteran.  

3.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
supplemental statement of the case, which 
should include the revised rating 
criteria, and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

